

116 HR 3856 IH: To amend the Immigration and Nationality Act to reform asylum procedures related to safe third countries, and for other purposes.
U.S. House of Representatives
2019-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3856IN THE HOUSE OF REPRESENTATIVESJuly 19, 2019Mrs. Lesko introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to reform asylum procedures related to safe third
			 countries, and for other purposes.
	
 1.Safe third countrySection 208(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)(A)) is amended— (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and
 (2)by striking removed, pursuant to a bilateral or multilateral agreement, to and inserting removed to. 